Filed 5/24/22 P. v. Morris CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                    B312176

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct.
           v.                                                   No. 20HWMH01364)

 SAMMY LEE MORRIS,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Mark E. Windham, Judge. Affirmed.
      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
       Sammy Lee Morris appeals from a commitment order
classifying him as a sexually violent predator and committing
him to the State Department of State Hospitals (SDSH), under
the Sexually Violent Predator Act (Act) (Welf. & Inst. Code1
§ 6600 et seq.), for an indeterminate term. On appeal, Morris
argues that his commitment cannot stand because there was
insufficient evidence that he suffered from a severe mental
disorder that predisposed him to commit sexual crimes. We
affirm.
                           BACKGROUND
I.     The Act
       The Act “allows for the involuntary commitment of certain
convicted sex offenders, whose diagnosed mental disorders make
them likely to reoffend if released at the end of their prison
terms.” (Cooley v. Superior Court (2002) 29 Cal.4th 228, 235.) A
sexually violent predator (SVP) is “a person who has been
convicted of a sexually violent offense against one or more victims
and who has a diagnosed mental disorder that makes the person
a danger to the health and safety of others in that it is likely that
he or she will engage in sexually violent criminal behavior.”
(§ 6600, subd. (a)(1).) The “ ‘mental disorder’ ” prong of the Act
“requires a diagnosed mental disorder affecting the person’s
emotional or volitional capacity that predisposes the person to
commit sex crimes in a menacing degree,” and “implies ‘serious
difficulty’ in controlling behavior.” (People v. Williams (2003)
31 Cal.4th 757, 776 (Williams).) A person who is declared an
SVP is committed to the SDSH for treatment. (§ 6604.) The Act


      1 All
          further undesignated statutory references are to the
Welfare and Institutions Code.




                                 2
is “not punitive in purpose or effect,” and a commitment
proceeding under the Act is a “ ‘special proceeding of a civil
nature.’ ” (People v. Yartz (2005) 37 Cal.4th 529, 535, 536.) To
support a person’s commitment under the Act, the People must
prove beyond a reasonable doubt that the person is an SVP.
(§ 6604; Cooley, at p. 246.)
II.    Morris’s underlying criminal and sexual offenses
       Between 1983 and 1985, Morris was convicted of six counts
of rape in connection with several burglaries and robberies. 2
      The first incident took place in January 1983. A husband
and wife drove into the garage attached to their condominium
and were approached by Morris and his codefendant, who were
both armed with handguns. Morris’s codefendant ordered the
husband to lie face down on the floor and tied his feet and hands
and covered his head. Morris ordered the wife to lie face down
and tied her hands and feet, placed a gag in her mouth, tied it
around her head, and covered her head with a towel. Morris and
his codefendant took turns ransacking the residence. They then
took the wife to the living room. Morris’s codefendant raped the
victim first, then Morris raped her. During the rape, Morris
made such comments as, “Isn’t this better than your
husband. . . . Isn’t this great. . . . Do you want me to come back?”
      In March 1983, Morris and his codefendant, who were both
armed, entered an apartment while a party was taking place.
There were three men and two women in the apartment. Morris
and his codefendant yelled at the five people to get down,


      2Morris does not contest whether his offenses constituted
sexually violent offenses within the meaning of section 6600,
subdivision (b).




                                 3
threatened them, and one of the defendants struck the party host
multiple times with a handgun. Morris and his codefendant
bound all five people’s hands and feet and carried the three men
to a bedroom. Two of the men were handcuffed. They ransacked
and burglarized the apartment and each raped one woman.
       According to the victim Morris raped, he threw her to the
floor, her hands were tied behind her back, paper towels were
stuffed in her mouth, and a gag was tied around her mouth and
head. During the rape, Morris asked, “Am I hurting you? Are
you married or single? Are you a virgin? It doesn’t seem like
you’ve been with that many guys.” He returned to rape this
victim a second time and told her, “Just play like I’m your man.”
       The third incident took place in April 1983. A man and
woman were preparing to leave their apartment when Morris and
his codefendant pushed the front door open with their guns
pointed at the couple. They handcuffed the couple and covered
their heads before proceeding to ransack the apartment. Morris
and his codefendant then dragged the man to one bedroom and
the woman to another. The woman felt a gun by her ribs and was
told, “Don’t scream or you’ll get hurt.” Morris raped her twice.
Before leaving, Morris threatened to return and kill her if she
moved after their departure.
III. Morris’s prison rules violations
       From 1990 through 2019, Morris received more than
20 prison rules violation reports for sexual misconduct, the
majority of which were for indecent exposure and masturbation.
Many of the reports describe Morris staring at prison staff while
he masturbated, and at least one citation stated that Morris
smiled after noticing that he had been observed masturbating
and that he continued to masturbate. Morris also received a




                               4
rules violation citation for handing a note to a prison staff
member stating, “he feels amorous when he sees [her],” that he
wanted her to “enjoy it,” and that he knew they could “make
something together.”
IV. The SVP proceedings
       On September 3, 2020, the Los Angeles District Attorney
filed a petition seeking to commit Morris as an SVP. On
September 25, 2020, the trial court found that probable cause
existed to believe that Morris was an SVP and a trial was
ordered.
       After Morris waived a trial by jury, a bench trial was held
in April 2021. Dr. Steven Jenkins, Dr. Alette Coble-Temple, and
Dr. Michelle Vorwerk testified for the People. Dr. Douglas Korpi
and Dr. Brian Abbott testified for Morris. With the exception of
Dr. Abbott, each of the expert witnesses is an SVP evaluator for
the SDSH.
       A.     The People’s expert testimony
              1.    Dr. Jenkins
       Dr. Jenkins is a forensic psychologist who has performed
approximately 390 sexually violent predator evaluations for the
SDSH since 2007, first as a contractor and then as an employee.
His overall rate of positive SVP findings is around 15 percent.
Dr. Jenkins reviewed records he received from the Department of
Corrections and Rehabilitation and spoke with Morris for
approximately two hours.
       Dr. Jenkins diagnosed Morris with other specified
paraphilia disorder (OSPD) coercive type, exhibitionistic disorder,




                                5
and antisocial personality disorder (ASPD).3 The characteristics
of OSPD coercive type that applied to Morris were “evidence of a
recurrent pattern of intense sexual urges, interest, fantasies, or
behavior involving coercive sex . . . with nonconsenting persons”
with a negative impact on the individual or victim. Although a
diagnosis of a paraphilic disorder generally requires that a
defendant’s behaviors take place over a six-month period,
Dr. Jenkins found that the rapes constituted a recurrent pattern
of behavior sufficient for the diagnosis. Dr. Jenkins also cited
Morris’s persistence in the rapes despite the victims’ distress, as
well as the demeaning, humiliating, and taunting comments
made by Morris during the rapes. Although the rapes were
committed in 1983, Dr. Jenkins testified that Morris continues to
suffer from OSPD coercive type and that he expressed his OSPD
through indecent exposure while in the prison environment.
       Dr. Jenkins relied on the rules violation reports in
diagnosing Morris with exhibitionism, which requires a pattern
of intense sexual urges, fantasies, or behavior of exposing one’s
genitals to unsuspecting people over a six-month period of time.
Dr. Jenkins also concluded that Morris met all the criteria for
ASPD, which refers to a pattern of behavior starting in childhood
or adolescence that involves a disregard for the rights and
welfare of other people.
       Dr. Jenkins also testified concerning the interplay between
Morris’s diagnoses. He stated that “exhibitionism is highly
correlated with [ASPD]” and that there was “evidence for both

      3 Dr. Jenkins also diagnosed Morris with alcohol use
disorder and adjustment disorder with depressed and anxiety
features, though he testified that neither of these diagnoses was
relevant to his SVP analysis.




                                 6
the exhibitionism and an antisocial motivation that may fuel or
aggravate it.” Further, Morris’s OSPD coercive type “is also
aggravated by the [ASPD],” and that they “work together” and
are “not neatly separated.” Dr. Jenkins also testified that
Morris’s diagnoses impair both his ability to control his behavior
and his emotional capacity. He found that the rapes and the
indecent exposure incidents reflected impaired volitional capacity
because Morris “knew what he was doing was wrong; yet he
continued acting on his sexual urges.” Morris had also “never
expressed any regard for the victims’ welfare,” and was callous,
threatening, and violent towards his rape victims, demonstrating
limited emotional capacity.
      Dr. Jenkins applied the Static-99R, an actuarial
assessment of sexual offense risk that identifies risk factors that
have been found to be significantly associated with sexual
recidivism. He obtained a score of five for Morris, which
indicated that Morris was in the above-average risk category for
sexual reoffense, with a higher score than 89 percent of other sex
offenders evaluated. Dr. Jenkins also applied the Static-2002R,
another actuarial instrument. This instrument indicated that
Morris was in the average risk category.
      Dr. Jenkins administered two instruments that analyze
dynamic risk factors, the Structured Risk Assessment Forensic
Version and Stable-2007. With both instruments, Dr. Jenkins
found that a high level of risk factors was present, indicating that
Morris’s risk of reoffending was greater than the actuarial
assessments indicated. Dr. Jenkins also administered the
Psychopathy Checklist Revised (PCLR) and found a number of
psychopathic traits to be present, including a factor associated




                                 7
with a deviant lifestyle marked by impulsivity and general
criminality, which informed Morris’s overall sexual offense risk.
       Dr. Jenkins concluded that if Morris were to engage in
sexually violent behavior in the future, it would be predatory in
nature. Dr. Jenkins did not believe that any protective factors
were present to reduce Morris’s risk of reoffending. Dr. Jenkins
opined that Morris could not be safely and effectively treated in
the community because Morris did not believe he needed
treatment and had no intention of entering into it voluntarily.
             2.    Dr. Coble-Temple
       Dr. Coble-Temple, a clinical psychologist and consulting
psychologist for the SDSH, also evaluated Morris. She was
unable to speak with Morris as part of her evaluation due to staff
shortages related to Covid-19 at the prison in which Morris was
held and thus completed her evaluation by reviewing Morris’s
police reports, prison reports, and medical and mental health
records. Dr. Coble-Temple diagnosed Morris with OSPD coercive
type, nonconsenting female; exhibitionistic disorder; and ASPD.
Dr. Coble-Temple based her diagnosis of OSPD coercive type on
the fact that Morris raped certain victims more than once despite
their struggles and protest, verbally taunted some of the victims,
and raped nonconsenting victims even though the record
indicated that he had access to a consensual sexual partner at
the time. Her diagnosis of exhibitionistic disorder relied on
Morris’s rules violations for indecent exposure while in prison.
Finally, Dr. Coble-Temple’s diagnosis of ASPD was based on
Morris’s gang involvement and violent behavior during his youth,
the rapes and burglaries committed in 1983, and the incidents of
indecent exposure while Morris was in prison, all of which she
found demonstrated aggressive and violent behavior with a




                                8
reckless disregard for others. Dr. Coble-Temple opined that
Morris currently suffers from all three of the diagnosed disorders.
She also testified that these mental disorders cause volitional
and emotional impairment because Morris “engaged in coercive
sexual acts repeatedly and continued to engage in exhibitionist
acts . . . despite detection,” and “engages in these acts despite
causing harm to others.”
       Dr. Coble-Temple opined that Morris was likely to engage
in sexually violent behavior in a predatory manner if he were
released from custody. She stated that “it is a constellation of
those diagnoses that make him a continued risk.” Dr. Coble-
Temple utilized the Static-99R and Stable-2007. With respect to
the Static-99R, Dr. Coble-Temple’s score for Morris was a four,
which indicated that Morris has a 1.9 times greater risk of
recidivism compared to the average. Using the Stable-2007,
Dr. Coble-Temple found that multiple risk factors were present,
including hostility towards women, impulsivity, poor problem-
solving skills, negative emotionality, and cooperation with
supervision. Dr. Coble-Temple concluded that there were no
protective factors present that would reduce Morris’s risk of
reoffending.
              3.     Dr. Vorwerk
       Dr. Vorwerk, a forensic psychologist and contractor with
the SDSH, also evaluated Morris. Dr. Vorwerk has completed
approximately 130 SVP evaluations and has opined that the SVP
criteria were met in around 20 percent of cases within the last
three years. She was also unable to interview Morris due to staff
shortages related to Covid-19 at Morris’s prison, but spoke with
Morris’s treating clinician and reviewed Morris’s legal and prison
records. Dr. Vorwerk diagnosed Morris with exhibitionistic




                                 9
disorder, ASPD, and alcohol use disorder.4 Dr. Vorwerk based
her diagnosis of exhibitionistic disorder on the prison reports of
indecent exposure over a period of more than six months.
Dr. Vorwerk diagnosed Morris with ASPD based on his long
history of disregarding and violating the rights of others,
including through gang involvement and violence in his
adolescence and the sexual violence and batteries committed in
adulthood. She also cited his lack of remorse and refusal to
accept responsibility for his sexual offenses. Dr. Vorwerk also
administered the PCLR and determined that Morris shows a high
level of psychopathy. Dr. Vorwerk opined that the combination of
Morris’s ASPD and exhibitionism is “dangerous” and results in a
limited ability to control sexual behaviors. Dr. Vorwerk also
testified that her diagnosis of alcohol use disorder impacted her
ultimate opinion as to whether Morris meets the SVP criteria, as
Morris’s use of alcohol was present during his crimes in 1983 and
it was reported that he was drunk during one of the indecent
exposure incidents. Because of his diagnoses, Dr. Vorwerk found
that Morris lacks “the empathy, the impulse control, [and]
disinhibition to stop those sexual behaviors.” Morris’s
“exhibitionistic disorder is evidence of sexual preoccupation,”
while his ASPD “allows him to offend against others without
regard to their rights,” creating “a dangerous combination.”
       Dr. Vorwerk assessed Morris’s risk of reoffending by
applying the Static-99R and Stable-2007 and by examining
possible protective factors. Dr. Vorwerk obtained a score of four

      4 Dr. Vorwerk also diagnosed Morris with cannabis use
disorder and other specified depressive disorder, but opined that
neither of these diagnoses impacted her ultimate view of whether
Morris met the SVP criteria.




                               10
for Morris under the Static-99R, which reflects above average
risk of sexual reoffense. Under the Stable-2007, Dr. Vorwerk
determined that 19 out of 24 risk factors were present, yielding a
score higher than 98.2 percent of the individuals given the
assessment and placing Morris in the high risk category.
Dr. Vorwerk opined that there is a 26.8 percent recidivism rate
within five years for individuals with the same Static-99R and
Stable-2007 scores as Morris. Dr. Vorwerk concluded that Morris
meets the SVP criteria and that any future offenses would likely
be predatory. Dr. Vorwerk did not believe that Morris would
voluntarily pursue treatment if released into the community, as
he denied responsibility for both the rapes and indecent exposure.
       B.    The defense’s expert testimony
             1.    Dr. Korpi
       Dr. Korpi is a licensed psychologist who has completed
approximately 1,400 SVP evaluations for the state of California.
Dr. Korpi spoke with Morris via telephone and reviewed police
reports, prison records, and mental health reports. Dr. Korpi
diagnosed Morris with OSPD with coercive and exhibitionist
traits and ASPD. He based the OSPD with coercive and
exhibitionist traits diagnosis on the rapes committed by Morris in
1983 and the prison rules violations for indecent exposure.
Dr. Korpi stated that he did not diagnose Morris with OSPD
coercive type, and Morris’s rapes were committed in the context
of Morris ransacking houses, where they were “but one note in a
greater symphony of violence.”5 Dr. Korpi did not diagnose


      5 Dr.Korpi also testified that OSPD coercive type did not
apply to Morris because Morris was only a teenager when he
committed the 1983 rapes and had only been arrested once.




                               11
Morris with exhibitionistic disorder because Morris had no record
of exhibitionist behavior while in the community. Dr. Korpi’s
diagnosis of ASPD relied on Morris’s criminal behavior,
beginning from an early age.
       Dr. Korpi concluded that Morris had mental disorders that
predispose him to criminal sexual acts, but that Morris is not
likely to engage in sexually violent predatory criminal behavior
as a result of his mental disorders. Applying the Static-99R,
Dr. Korpi obtained a score of four for Morris, indicating that
Morris is at above average risk of reoffending. Dr. Korpi
obtained a score of three for Morris under the Static-2002R,
which placed Morris at an average risk of reoffending. With
respect to dynamic risks, Dr. Korpi found that Morris may have
issues with general self-regulation and impulsivity in light of the
prison reports for indecent exposure, may be hostile, and has poor
cognition. Dr. Korpi concluded that while Morris is probably
going to reoffend, he is no longer violent.
             2.    Dr. Abbott
       Dr. Abbott is a licensed psychologist who performs SVP
evaluations in nine states and has performed approximately 400
to 450 evaluations in California. In his evaluations in California,

When it was pointed out to Dr. Korpi that Morris was 26 years
old when the rapes took place, Dr. Korpi testified that “puts him
more in the paraphilia coercive realm.” However, Dr. Korpi
testified that this did not change his diagnosis. Similarly, when
informed on cross examination that his testimony that Morris
had only been arrested once contradicted his report, which
referenced two arrests, Dr. Korpi testified that he had misspoken,
but the real issue was whether Morris raped again after first
getting into trouble. Morris’s second arrest was in connection
with rapes committed prior to his first arrest.




                                12
Dr. Abbott has concluded that SVP criteria are not met in
95 percent of cases. Dr. Abbott spoke with Morris via video call
for two hours and reviewed law enforcement, medical, mental
health, and administrative records and the reports of the People’s
experts. Dr. Abbott diagnosed Morris with OSPD, adult
antisocial behavior. He could not establish that Morris had
displayed symptoms of ASPD before the age of 15, which is
necessary for that diagnosis. However, he opined that Morris’s
behavior as an adult was consistent with suffering from ASPD.
Dr. Abbott believed that the diagnosis of OSPD, adult antisocial
behavior had resulted in a “generalized pattern of antisociality,”
but did not predispose Morris to sexually violent behavior.
       Dr. Abbott nevertheless performed a risk assessment for
Morris using the Static-99R. Dr. Abbott assigned Morris a score
of four. Dr. Abbott testified that the Static-99R results in some
degree of overestimation of risk because the studies on which it is
based looked at any type of sexual recidivism, rather than
sexually violent predatory acts. Dr. Abbott did not consider
dynamic risk factors. Dr. Abbott concluded that Morris is not a
serious and well-founded risk to reoffend in a sexually violent
predatory manner.
       Dr. Abbott also testified concerning the diagnoses made by
the People’s experts. He opined that OSPD, non-consent is not a
valid diagnosis based on current research. He believed the rapes
were best explained by Morris’s antisocial behavior disorder. He
also did not believe that exhibitionistic disorder applied to
Morris, as Morris had not displayed exhibitionistic behavior in
the community. Dr. Abbott opined that Morris’s antisocial
personality pathology also motivated his indecent exposure in
prison.




                                13
      C.     The trial court’s SVP finding and commitment
             order
       After hearing testimony from Morris’s sister concerning his
family’s ability to offer him a home and support if he were to be
released into the community, as well as argument from counsel,
the trial court issued its finding and commitment order. The
court held that the People had proven beyond a reasonable doubt
that: (1) Morris had been convicted of a sexually violent offense;
(2) Morris has ASPD and OSPD with features of non-consent and
exhibitionism, and thus has a diagnosed mental disorder as
required by the Act; (3) as a result of his mental disorder, Morris
poses a danger to the health and safety of others because it is
likely that he will engage in sexually violent predatory criminal
behavior; and (4) it was necessary to keep Morris in custody to
ensure the health and safety of others.
       With respect to Morris’s diagnosis with a mental disorder,
the trial court found aspects of the testimony of Dr. Korpi to be
particularly persuasive and found the testimony of Dr. Jenkins,
Dr. Coble-Temple, and Dr. Vorwerk to be persuasive. The trial
court found Dr. Abbott’s testimony on this issue to be without
credibility. The trial court also rejected Dr. Korpi’s and Dr.
Abbott’s testimony concerning risk.
       The trial court declared Morris an SVP and committed him
to the SDSH for an indeterminate term. Morris timely appealed.
                            DISCUSSION
       Morris contends that the People failed to establish beyond a
reasonable doubt that he suffered from a severe mental disorder
that predisposed him to commit criminal sexual acts, and that
the trial court’s SVP commitment order must therefore be
reversed. Morris asserts that the sexual offenses he committed in




                                14
the past were crimes of opportunity, incidental to robbery and
burglary, and, accordingly, his diagnoses with ASPD and other
mental disorders predisposed him to general criminality rather
than criminally violent sexual acts. Contrary to Morris’s
contentions, the testimony of the People’s experts, together with
evidence of Morris’s qualifying offenses in 1983 and prison rules
violations, provide substantial evidence to support the trial
court’s findings.
I.     Standard of review
       “In reviewing the evidence sufficient to support a
commitment under section 6600, ‘courts apply the same test as
for reviewing the sufficiency of the evidence to support a criminal
conviction.’ [Citation.] ‘Thus, this court must review the entire
record in the light most favorable to the judgment to determine
whether substantial evidence supports the determination below.
[Citation.] To be substantial, the evidence must be “ ‘of
ponderable legal significance . . . reasonable in nature, credible
and of solid value.’ ” ’ ” (People v. Carlin (2007) 150 Cal.App.4th
322, 333.)
       Further, “ ‘it is the exclusive province of the trial judge or
jury to determine the credibility of a witness and the truth or
falsity of the facts on which that determination depends.
[Citation.] Thus, if the verdict is supported by substantial
evidence, we must accord due deference to the trier of fact and
not substitute our evaluation of a witness’s credibility for that of
the fact finder.’ [Citation.] This is true even in the context of
expert witness testimony.” (People v. Poulsom (2013)




                                 15
213 Cal.App.4th 501, 518; accord, People v. Sumahit (2005)
128 Cal.App.4th 347, 352.)6
II.    Substantial evidence supports the trial court’s
       determination that Morris has mental disorders
       predisposing him to criminally violent sexual acts
       As previously noted, the “ ‘mental disorder’ ” prong of the
Act “requires a diagnosed mental disorder affecting the person’s
emotional or volitional capacity that predisposes the person to
commit sex crimes in a menacing degree,” and “implies ‘serious
difficulty’ in controlling behavior.” (Williams, supra, 31 Cal.4th
at p. 776.) Substantial evidence supports the trial court’s
conclusion that these requirements were satisfied here.
       All of the expert witnesses diagnosed Morris with ASPD or
a related antisocial personality disorder, and four of the experts
also diagnosed Morris with paraphilic disorders, such as
exhibitionism and OSPD coercive type, or the similar diagnosis of
OSPD with coercive and exhibitionist traits. Expert testimony
also explained the interaction between Morris’s various
diagnoses. Dr. Jenkins testified that “exhibitionism is highly
correlated with [ASPD]” and that he found “evidence for both the
exhibitionism and an antisocial motivation that may fuel or
aggravate it.” He similarly opined that Morris’s OSPD coercive
type is “also aggravated by the [ASPD],” and that they “work
together” and are “not neatly separated.”
       Expert testimony also supports that the disorders with
which Morris has been diagnosed impair his emotional and
volitional capacity. For example, Dr. Jenkins testified that the


      6 We reject Morris’s assertion that we are required to
substitute our judgment for that of the trial court.




                                16
three rapes and the indecent exposure incidents in prison, on
which his diagnoses were based, indicated impaired volitional
capacity, as Morris “knew what he was doing was wrong; yet he
continued acting on his sexual urges.” Dr. Jenkins further
testified that Morris’s emotional capacity is limited because
Morris has “never expressed any regard for the victims’
welfare[ ],” and, with respect to his rape victims, was callous,
threatening, and violent. Dr. Vorwerk testified that, as a result
of his diagnoses, Morris lacks “the empathy, the impulse control,
[and] disinhibition to stop those sexual behaviors.”
       Expert testimony also supports the contention that Morris
is predisposed to commit sex crimes in a menacing degree.
(Williams, supra, 31 Cal.4th at p. 776; § 6600, subd. (c).) When
asked whether Morris’s ASPD, OSPD coercive type, or
exhibitionism make it likely that he will engage in sexually
violent criminal behavior, Dr. Coble-Temple testified that “it is a
constellation of those diagnoses that make him a continued risk.”
Dr. Vorwerk testified that Morris’s “exhibitionistic disorder is
evidence of sexual preoccupation,” while his ASPD “allows him to
offend against others without regard to their rights,” creating “a
dangerous combination.” Moreover, all three of the prosecution
experts opined that Morris was in the above-average range of risk
for reoffending based on their use of actuarial tools and analyses
of dynamic risks. Accordingly, each concluded that any future
offense would be predatory in nature.
       Morris’s assertion that the People’s experts “assumed that
the predisposition element was met, and did not even consider
whether appellant was specifically predisposed to commit
criminal sexual violence” is therefore without merit. (Underscore
omitted.)




                                17
       We are also not persuaded by Morris’s contention that,
because his past sex offenses were purported “crimes of
opportunity,” his mental disorders do not predispose him to
sexually violent crime. His claim that the manner in which the
qualifying offenses came about is determinative of the mental
disorder prong of the Act is unfounded in the law. “Conviction of
a qualifying sexually violent offense may support a determination
that a person is an SVP, but it cannot be the sole basis for that
determination.” (People v. Roa (2017) 11 Cal.App.5th 428, 444.)
The “verdict cannot be based on prior crimes absent evidence of a
‘currently diagnosed mental disorder that makes the person a
danger to the health and safety of others in that it is likely that
he or she will engage in sexually violent criminal behavior.’ ”
(Hubbart v. Superior Court (1999) 19 Cal.4th 1138, 1162.) Thus,
expert testimony is “ ‘critical’ ” to establish the mental disorder
prong. (People v. Burroughs (2016) 6 Cal.App.5th 378, 402.)
Contrary to these settled principles, Morris relies on his
interpretation of what the qualifying offenses committed in 1983
reveal about his mental state, rather than on the testimony of
any expert as to his current mental state.
       Morris confuses our task in a substantial evidence review.
(See People v. Poulsom, supra, 213 Cal.App.4th at p. 526.) The
test is “whether there is substantial evidence in favor of the [trier
of fact’s] finding. . . . [Citation.] Thus, we are not concerned with
the contrary evidence or the inferences that [defendant] urges
should have been drawn from that evidence.” (Id. at pp. 526–
527.) Moreover, the inferences that Morris would have us draw
are contradicted not only by the testimony of the People’s experts,
but that of his own expert witness, Dr. Korpi, which the trial
court found compelling on this issue. Although Dr. Korpi opined




                                 18
that the rapes were “but one note in a greater symphony of
violence” committed during the ransacking of homes, he
nevertheless concluded that Morris had mental disorders that
predispose him to criminal sexual acts. Dr. Abbott’s contrary
testimony that Morris’s adult antisocial behavior had resulted in
a “generalized pattern of antisociality” and did not dispose Morris
to sexually violent behavior was found not to be credible by the
trial court. We “are not free to reweigh or reinterpret the
evidence.” (People v. Mercer (1999) 70 Cal.App.4th 463, 466–467.)
       The cases on which Morris relies do not compel a different
conclusion. In Williams, supra, 31 Cal.4th 757, the Supreme
Court summarized an expert witness’s testimony diagnosing the
defendant with paraphilia, not otherwise specified, and noted in a
footnote that the expert had “distinguished a rape committed as a
crime of opportunity, as where a burglar enters a home to steal
property, but by happenstance encounters a victim and takes
advantage of the circumstance to commit a sexual assault.” (Id.
at p. 761, fn. 2.) The trial court made no further mention of this
testimony in holding that no separate instruction concerning a
determination of serious difficulty in controlling one’s criminal
sexual violence was constitutionally required and that no error
arose from the court’s failure to give such an instruction in that
case. (See id. at pp. 777–778.)
       In In re Howard N. (2005) 35 Cal.4th 117, the Supreme
Court found that, in the absence of a jury instruction addressing
the need for the People to demonstrate defendant’s serious
difficulty in controlling his dangerous behavior, the jury had not
made such a finding. (Id. at p. 137.) The facts in Howard N.
were distinguishable in several respects from the facts in
Williams. For example, the jury had heard “no testimony that




                                19
defendant’s mental abnormality caused him serious difficulty
controlling his sexually deviant behavior” and “defendant’s
committing offense, unlike those in Williams, was one of
opportunity; his mother was babysitting the sleeping victim.”
(Howard N., at p. 138.) While the trial court indicated that a
crime of opportunity may weigh against a finding that the
defendant lacks control in controlling dangerous behavior, this
was only one of several factors that the court relied upon in
concluding that the evidence was not such that no reasonable
juror could have failed to find that the defendant had a mental
disorder that made it seriously difficult for him to control his
violent impulses. (Ibid.)
       Unlike In re Howard N., this is not an appeal from a jury
trial in which it was unclear whether the jury had made a
determination with respect to the defendant’s difficulty
controlling his dangerous behavior. The trial court here heard
testimony from multiple expert witnesses concerning Morris’s
limited ability to control his behavior and expressly stated in its
verdict that Morris’s inability to control his behavior was an
“important consideration” in its determination that the People
had carried their burden with respect to the mental disorder
prong of the Act. Thus, while it is not clear to this court that the
rapes committed by Morris were mere crimes of opportunity, as
Morris urges,7 we need not resolve that question in order to
uphold the order.



      7 There is evidence in the record indicating that the rapes
were planned. For example, Dr. Korpi testified that the fact that
Morris brought a gun and handcuffs to the scene of one of his
crimes “heavily suggests the possibility of a planning for rape.”




                                 20
      Drawing all reasonable inferences in favor of the order, we
are satisfied that substantial evidence supports the trial court’s
finding.
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                      KIM, J.*

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 21